— Order unanimously affirmed, without costs, for the reasons stated at Special Term, Tenney, J. (see, also, Matter of Steinhardt v JohnsManville Corp., 54 NY2d 1008). In addition, even if we were to hold that the time within which an action must be commenced is computed from plaintiff’s actual or imputed discovery of the DES cancer, her action would still be barred by CPLR 203 (subd [f]). (Appeal from order of Supreme Court, Onondaga County, Tenney, J. — dismiss complaint.) Present — Dillon, P. J., Callahan, Doerr, Boomer and Schnepp, JJ.